Citation Nr: 0618273	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for residuals status post 
left inguinal hernia repair. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1976 to August 1999.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.  In 
February 2004, the Board remanded the claim for further 
development.  In June 2003, the veteran testified at a 
Central Office hearing before the undersigned; a transcript 
of that hearing is of record.  

The matters seeking service connection for sleep apnea and an 
increased rating for a low back disorder are referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2004, the Board remanded the claim to provide the 
veteran with a VA examination in June 2005 to determine: the 
correct diagnosis of any hernia disability; whether there was 
a causal relationship between any current hernia disability 
and the veteran's period of active service; and, whether such 
disability pre-existed service.  The VA examiner was to 
explain the rationale for any opinions given.  (See February 
2004 Board remand, pgs. 5-6, indented paragraph #3)  Of 
significance is that the claims file includes a notation 
indicating that the June 2005 VA examination failed to comply 
with the February 2004 remand instructions and that the file 
was returned to the VA examiner.  The VA examiner 
subsequently included an addendum to the June 2005 
examination report in an attempt to comply with the remand 
instructions; however, the Board finds that the examination 
report remains inadequate.  In regards to the correct 
diagnosis of any hernia disability, even with the addendum, 
it remains unclear.  The examiner provided a diagnosis of 
status post left inguinal hernia repair with residual 
symptoms of numbness in the left groin and pain, but then 
indicated that there was no hernia disability.  In regards to 
a nexus opinion, the examiner did not address whether any 
residuals status post left inguinal repair were related to 
the veteran's service.  In regards to any pre-existing 
disability, it appears that the examiner indicated that a 
hernia disability did not exist prior to service, however, 
notes in the addendum were crossed out making it difficult 
for interpretation.  In regards to providing any rationale 
for the opinions expressed, the VA examiner did not provide 
any such explanations.  The United States Court of Appeals 
for Veterans Claims has held that where remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. See Stegall v. West, 
11 Vet. App. 268 (1998).  Given the above, the Board has no 
recourse but to remand the case again, for the actions that 
were not previously completed.  

As the case is being remanded anyway, it should be ensured 
that the veteran has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated him 
for his left inguinal hernia disability.  
Complete records of such treatment should 
be obtained from all sources identified 
that have not already been associated 
with the claims file.   
3.  As the previous VA examiner did not 
properly address the February 2004 Board 
remand instructions, a different VA 
examiner should provide the veteran with 
a genitourinary examination to determine 
the nature and likely etiology of the 
veteran's left inguinal hernia disorder.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should:

(a) specify any current residuals status 
post left inguinal hernia repair and 
opine whether it is at least as likely as 
not that such residuals are related to 
the veteran's service.  

(b) comment on whether it is as least as 
likely as not that that any current left 
inguinal hernia disorder existed prior to 
the veteran's entry into service.  If so, 
did the preexisting condition increase in 
severity during active duty service?  If 
so, was the increase in severity was due 
to natural progress of the condition?  

(c) explain the rationale for all 
opinions given (and should reconcile 
them with any opinions already of 
record).   

4.  The claim should then be reviewed in 
light of all evidence added to the record 
since the last previous review of the 
claim.  If it remains denied, the veteran 
should be provided a supplemental 
statement of the case, and have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purposes of this remand are to meet due process 
considerations and ensure compliance with the June 2000 Court 
decision, previous Board remands, the guidelines of the 
Circuit Court in DAV, supra, and Court's opinion in Stegall, 
supra.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



